1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary MARROW, Widow of Joe Marrow, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 93-1288.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

On Petition for Review of an Order of the Benefits Review Board.  (92-0850-BLA)
Mary Marrow, Petitioner Pro Se.
Barbara J. Johnson, United States Department of Labor, Washington, D.C., for Respondent.
Ben.Rev.Bd.
PETITIOn DENIED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Mary Marrow, widow of Joe Marrow, seeks review of the Benefits Review Board's final order denying Marrow's motion for reconsideration of the denial of black lung benefits.  Marrow filed her petition for appeal outside the sixty-day appeal period established by 33 U.S.C. Sec. 921(c) (1988).  The time period established by Sec. 921(c) is mandatory and jurisdictional.  Adkins v. Director, Office of Workers' Compensation Programs, 889 F.2d 1360 (4th Cir. 1989).  Appellant's failure to note a timely appeal deprives this Court of jurisdiction to consider this case.  We therefore grant the Respondent's motion to dismiss the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED